Citation Nr: 0309287	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for a 
psychiatric disability to include PTSD will be discussed in 
the remand section below.


FINDINGS OF FACT

The veteran does not have a disability of the right wrist.


CONCLUSION OF LAW

Service connection for a right wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was involved in 
a motor vehicle accident in August 1977.  The veteran 
suffered from multiple facial injuries and a right femur 
fracture.  The diagnoses were multiple facial lacerations; 
laceration of the right hand with no artery or nerve 
involvement; depression nasal fracture; fracture of the right 
maxilla with traumatic cleft palate; fracture mandible; 
fracture of the right femur, close comminuted no artery or 
nerve involvement.  The September 1991 separation examination 
showed normal evaluation for upper extremities.  There was no 
mention of a right wrist fracture.

At his September 1997 VA examination, the veteran reported 
that he was involved in a motor vehicle accident in 1977 in 
which he broke his right femur, his jaw, and his right wrist.  
The examination showed right wrist to be normal

At his January 2000 RO hearing the veteran testified that as 
a result of a 1977 motor vehicle accident he had various 
injuries to include a broken right wrist.  

At his October 2001 VA PTSD examination, the veteran reported 
he was hospitalized in 1977 due to a motor vehicle accident 
in which he had surgery n his right leg, his jaw, and on his 
face with mainly the nose and the jaw involved.  He indicated 
that his leg still gave him problems.  There were no 
complaints or findings concerning his right wrist.


Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated September 1997, addendum dated October 
1997, and October 2001; RO hearing transcript dated January 
2000.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

The veteran was sent a VCAA letter in September 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In the letter of September 2001, the 
veteran was informed of what information and evidence he 
needed to provide and what information and evidence VA would 
obtain for him.  Therefore, further development is not needed 
to meet the requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran is seeking entitlement to service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of a right wrist injury.  
However, there is no medical evidence of record, which 
establishes that the veteran currently has a disability of 
the right wrist.  Service medical records show that as a 
result of an August 1977 motor vehicle accident the veteran 
sustained injuries to include a laceration of the right 
wrist.  There was no medical evidence that his wrist was 
broken or fractured in the accident.  The September 1997 VA 
examination found the veteran's right wrist to be normal.  
There was no indication at his January 2000 RO hearing of 
what residuals he was experiencing concerning his alleged 
right wrist fracture.  At his October 2001 VA PTSD 
examination, the veteran did not complain of right wrist 
problems, although he did indicate that his leg still gave 
him problems.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for a right wrist 
disability is denied.


REMAND

The veteran contends that he has a psychiatric disorder as a 
result of trauma in service.  Although the examination 
reports in the claims folder appear to rule out PTSD, the 
same reports refer to trauma and a possible anxiety disorder.  
The reports do not resolve the question of whether the 
veteran has an anxiety disorder or other psychiatric 
disability as a result of trauma in service.  As the question 
that needs to be resolved is a medical matter, further 
development of the medical evidence is required. 

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the veteran's current psychiatric 
conditions to include PTSD, and the 
nature and etiology of the condition(s).  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The examiner 
should respond to each of the following 
items:

a.  List all psychiatric disorders the 
veteran currently has.

b.  For each diagnosis reported in 
response to item (a), above, please state 
a medical opinion as to whether it is at 
least as likely as not that the disorder 
is the result of the 1977 automobile 
accident, or any other disease, injury, 
or other incident in service.  In 
formulating this medical opinion, please 
carefully review the service medical 
records along with all other medical 
evidence and information in the claims 
folder.  The examiner should include 
detailed rationale for all opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



